      Case 1:16-cv-10047-ALC-SLC Document 165 Filed 08/19/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LENORA BROMFIELD,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 16 Civ. 10047 (ALC) (SLC)
BRONX LEBANON SPECIAL CARE CENTER, INC., et
                                                                              ORDER
al.,

                                Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         In light of the Court’s decision to hold Plaintiff Lenora Bromfield’s discovery disputes in

abeyance pending the parties’ settlement conference (ECF No. 163), the Clerk of Court is

respectfully directed to close Ms. Bromfield’s Motion to Deem Facts Admitted (ECF No. 148).

         The Clerk of Court is respectfully directed to mail a copy of this Order to Ms. Bromfield at

the address below.


Dated:             New York, New York
                   August 19, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge

Mail To:           Lenora Bromfield
                   66 Washington Terrace
                   Bridgeport, CT 06604
